DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      DARRICK DARNELL LEE,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-3611

                              [July 28, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Judge;
L.T. Case No. 432013CF000723A.

  Brett McIntosh and Kevin M. Griffith, Sarasota, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.